This original application was filed January 27, 1934, and thereafter on February 27, 1934, a motion to dismiss was filed and the matter taken up by reference. At the hearing before the referee on the motion to dismiss being urged after testimony had been taken, it was mutually agreed by the parties in the proceedings that the same should be sustained, but no order was entered thereon. Thereafter the applicant herein applied to the district court upon the same matters urged in the application for writ of habeas corpus. There being nothing further before this court, and the question having become moot, the motion to dismiss is sustained, the writ denied, and the proceedings dismissed. *Page 120